DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/23/21 has been entered.

Claim Objections
Claims 1, 10, and 13 are objected to because of the following informalities:
In claim 1, line 9, it appears “species” should be added after “probe” for consistency.
In claim 10, line 1, it appears “a first” should be “the first” as the term is already introduced.
In claim 10, line 3, it appears “a second” should be “the second” for consistency.
In claim 13, line 2, it appears “the bottom” should be “a bottom” for consistency (see ‘an upper portion’).
 Appropriate correction is required.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3, 5, 6, 9-13, 15-17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Hama (“Two-Color Lymphatic Mapping Using Ig-Conjugated Near Infrared Optical Probes” –cited by applicant) in view of Bradbury et al (“Clinically-.
Re claims 1, 3: Hama discloses a method comprising:
administering two or more different probe species each comprising a spectrally differentiable fluorescent reporter to a lymphatic system of a subject with a tumor (pg 2352; see the interstitial injections into lymph ducts of Cy5.5 into the breast and Cy7 into the upper extremity for NIR spectral resolved lymphangiography, and (pg 2353 column 1) wherein the subject has melanoma or other malignancy, thereby indicating that the probe species is administered to a tumor site);
directing excitation light into the lymph nodes of the subject, thereby exciting the fluorescent reporters having spectrally distinguishable emission wavelengths (pg 2355; see “Fluorescence microscopy” portion citing the different wavelengths of the probes); and
identifying a lymph node for transplantation in the treatment of lymphedema (Abstract, pg 2354; see the mapping of lymph nodes that could guide lymphadenectomy),
wherein at least a first probe species is administered to a tumor site of the subject and at least a second probe is administered to an extremity that would be potentially affected by lymphedema (pg 2352; see Cy5.5 administered to the breast and see Cy7 administered to the upper extremity).
Hama discloses all features including use of nanoparticles as IG-conjugated particles for lymph node mapping, but does not disclose that the probe species each comprise a silica nanoparticle and dye-rich core. However, Bradbury teaches of a 
Re claim 2: Hama discloses the administering comprises intravenously administering two or more different probe species (pg 2352; see the intracutaneous injections which comprises an intravenous administering).
Re claims 5, 17: Hama discloses the tumor site comprises a member selected from the group consisting of a breast, a trunk, an abdomen, a pelvis, and a thoracic cavity (pg 2352; see the breast).
Re claim 6: Hama discloses the extremity comprises a member selected from the group consisting of an upper limb and a lower limb (pg 2352; see the upper extremity).
Re claim 9: Hama discloses the method includes simultaneously detecting fluorescent light of spectrally different emission wavelengths, the detected fluorescent light having been emitted by the fluorescent reporters of the respective probe species in the lymph nodes and/or drainage pathways as a result of illumination by excitation light 
Re claim 10: Hama discloses the fluorescent reporter of a first probe species having received the excitation light fluoresces at a spectrally distinguishable wavelength compared to a second fluorescent reporter of another probe species having received the excitation light (pg 2355; see “Fluorescence microscopy” with the different wavelengths for the two reporters).
Re claim 11: Hama discloses a signal comprising the spectrally distinguishable emission wavelengths is represented on a display to graphically distinguish between two kinds of lymph nodes and/or drainage pathways (pg 2355, 2nd column, 3rd full paragraph; see the imaging system to display the image showing the two nodes or drain pathways; Figures 3 and 4 showing the two kinds of nodes and drainage pathways).
Re claim 12: Hama discloses the method further comprising identifying an appropriate lymph node for excision (Abstract, pg 2354; see the lymph node resection and see mapping of lymph nodes that could guide lymphadenectomy).
Re claim 13: Hama discloses an upper portion of the display shows a first probe species and the bottom portion of the display shows a second probe species (Figures 3, 4 showing the first and second probes in the lymphangiographic image).
Re claim 15: Hama discloses the method includes displaying a map of lymph nodes and/or lymphatic pathways of the lymphatic system, wherein the map graphically differentiates between specific lymph nodes and/or between specific lymph node types 
Re claim 16: Hama discloses at least one lymph node drains the extremities and at least one lymph node drains a tumor site (pg 2352; see the breast/tumor and upper extremity lymph nodes that provide drainage).
Re claim 19: Hama discloses the reporter of one probe species indicates drainage to the tumor site, thereby avoiding critical lymph nodes that may lead to lymphedema (pg 2355 1st column; see the avoiding of disrupting of lymphatic flows to reduce the risk of lymphedema).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3, 5, 6, 9-13, 15-17, and 19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Specifically, the Examiner agrees that Hama does not disclose silica nanoparticles. In addition, the previous claim objection is withdrawn due to amendment.

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on 571-272-7230. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL T ROZANSKI/Primary Examiner, Art Unit 3793